Title: From James Madison to John Quincy Adams, 15 November 1811
From: Madison, James
To: Adams, John Quincy


private
Dear Sir
Washington Novr. 15th 1811
I have received your several favors of February 8 April 19 June 3 and August 17, all of them in triplicates or duplicates.
I need not say how agreeable it would have been to me, and I am persuaded satisfactory to the public, if your inclination and circumstances had favored the new allotment of your Services. Being ignorant of the obstacle arising from the particular state of your family, and inferring from considerations known to you, that such an exchange might not be unwelcome, I had proceeded so far in anticipating a decision different from that which took place in your mind, as to hold out the station at St Petersburg to another. It has happened that no disappointment of any sort, ensued to your contemplated Successor: But I ought not to omit, that I did not so far lose sight of the possibility, that you might be induced to decline the new appointment, as not to have meditated a provision for that event, which would have, probably, deprived it of its embarrassments. In the present state of things, I have only to wish that your diplomatic situation may continue to be less incommodious than it was at first found; and that opportunities of rendering it useful to your Country, may equal her confidence in the fidelity and ability which you will apply to them.
Count Pahlen has just delivered his letter of leave, in pursuance of the order of the Emperor which translates him to Rio Janiero. His excellent dispositions, and amiable deportment have justly rendered him so highly and universally agreeable here, that we take for granted, that no doubt on that point can have been among the reasons of his Sovereign for this change of his destination.
You will receive by this conveyance from the Department of State, the late communications to Congress, including the adjustment of the rusty and corrosive affair of the Chesapeake. The pretension of Great Britain which requires us, as a neutral nation, to assert against one belligerent, an obligation to open its markets to the products of the other, shews a predetermination to make her orders in Council co-durable with the war; for she cannot be unaware that nothing but a termination of the war, if even that, will fulfill the condition annexed to their repeal. The question to be decided therefore by Congress, according to present appearances, simply is, whether all the trade to which the Orders are, and shall be applied, is to be abandoned; or the hostile operation of them, be hostilely resisted. The apparent disposition, is certainly not in favor of the first alternative; though it is more than probable, that if the second should be adopted, the execution of it will be put off till the close of the Session approaches; with the exception perhaps of a licence to our merchantmen to arm in self-defence, which can scarcely fail to bring on war in its full extent unless such an evidence of the determination of the U. S. to prefer war to submission should arrest the cause for it. The reparation made for the attack on the American Frigate Chesapeake, takes one splinter out of our wounds; but besides the provoking tardiness of the remidy, the moment finally chosen, deprives it of much of its effect, by giving it the appearance of a mere anadyne to the excitements in Congress and the nation, produced by the cotemporary disclosures.
It will afford you pleasure to know that the aggregate of our Crops was never greater than for the present year. The grain part of them is particularly abundant. I tender you assurances of my great esteem and friendly respects.
James Madison
